Citation Nr: 9904100	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-36 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service 
connected tinnitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to March 
1976.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1994, 
from the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in August 1997.  It 
was remanded for further evidentiary development regarding 
treatment for hypertension, tinnitus, and an acquired 
psychiatric disorder.  All requested development has been 
completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  No competent medical evidence or opinion has attributed 
the veteran's hypertension to his service connected tinnitus.

3.  No competent medical evidence or opinion has attributed 
the veteran's acquired psychiatric disorder to his service 
connected tinnitus.

4.  The veteran has not been shown competent to render an 
opinion as to the etiology of his hypertension and acquired 
psychiatric disorders.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and is not proximately due to, or the 
result of a service connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 
3.310 (1998).

2.  Hypertension was not incurred in or aggravated by 
service, and is not proximately due to, or the result of a 
service connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Disability which is the proximate result of a service 
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (1998).

The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of hypertension or 
an acquired psychiatric disorder.  A review of the pertinent 
post service medical evidence of record shows the veteran 
receiving outpatient treatment from January 1993 to August 
1993.  The records show treatment for hearing loss with 
tinnitus, hypertension, nerve problems and many physical 
complaints.  

The report of a VA hypertension examination, conducted in 
December 1993, shows the veteran reporting a family history 
of hypertension.  He stated he was angry all the time, had 
anxiety, heard voices, had dizziness, bad memory, bad 
concentration, and tinnitus.  Objective evaluation showed him 
to be obese, at 265 pounds, with blood pressure readings of 
150/110 sitting, 155/100 lying, and 140/105 standing.  He had 
an enlarged heart.  Diagnoses included family history of 
hypertension, presently on medication; obesity, complaints of 
nervousness, anxiety and depression at times.

The report of a VA mental disorders examination, also 
conducted in December 1993, shows the veteran reporting that 
his roommate at Ft. Hood committed suicide in front of him 
with a pistol.  He reported that he had decreased hearing 
from being around aircraft all the time.  The Board notes 
that the veteran's service personnel records indicated he 
served in the Air Force for three months 26 days.  He stated 
that he was receiving outpatient psychiatric treatment, and 
that he was taking Doxepin and Nifedipine.

He reported that he gets very nervous and moody very easily 
and is prone to get angry and fight when he feels provoked.  
He admitted to a great deal of isolation.  He stated that he 
only sleeps a couple of hours each night, and often gets 
extremely paranoid, thinking that people are out to get him.  
He admitted some auditory hallucinations of hearing bells and 
phones ringing, but denied voices.  He reported that he 
sometimes will see the floor move or see objects that will 
hover in the air and move.

Objective examination showed him to be morbidly obese and 
slightly disheveled in his dress.  He was alert and oriented.  
His mood was depressed, and his affect was blunted.  He had a 
moderate degree of paranoid delusional beliefs.  He showed 
evidence flight of ideas and loose association.  His memory 
was impaired for recent and remote recall.  His insight and 
judgement were mildly impaired.  The diagnosis was rule out 
schizophrenia, rule out schizoaffective disorder, rule out 
major depression with psychosis.

The report of a VA mental disorders examination, conducted in 
November 1994, shows the veteran with a depressed, hostile 
mood and restricted affect.  Psychological testing was 
conducted.  He reported that he traced his tinnitus to a fall 
from a pole during military service, however, he noted that 
now it sounds like machine gun fire.  He stated that at times 
he feels it is so loud that other people around him might be 
able to hear it.  It was noted that this change in the 
characteristics of his tinnitus reportedly only developed 
within the last five years.

He described a history of heavy, chronic, and indiscriminate 
substance abuse.  He reported that his psychiatric symptoms 
had their onset from eight to ten years ago, while he was 
using drugs on a regular basis.  His first symptoms included 
auditory hallucinations and paranoid ideation.  Currently he 
hears the voices of people who live in his neighborhood 
laughing at him and plotting to kill him.  He described these 
as being particularly severe at night.  He reported sleeping 
in a closet to try to isolate himself from them.  He reported 
that these symptoms had become progressively worse over the 
last four to five years.

The examiner concluded that he met the criteria for a major 
depressive disorder with psychotic features and melancholia.  
He stated that the etiology of his symptoms could not be 
definitely established, but that given the nature and time 
frame of some of his symptoms, a drug induced psychosis would 
certainly appear to be a very strong possibility.

VA outpatient treatment clinic reports, dated from August 
1993 to August 1997, show continued treatment for an acquired 
psychiatric disorder, tinnitus, and hypertension.  Clinic 
reports dated in July 1997, show the veteran complaining of 
tinnitus so bad he was contemplating suicide.  He was noted 
to have tinnitus, depression with suicidal thoughts, although 
not presently.  The impression given was hypertension, 
uncontrolled, depression uncontrolled, obesity uncontrolled, 
chest pains, improved.

Clinic records, dated in August 1998, shows the veteran 
preoccupied and somewhat disorganized.  He had paranoid 
delusions.  Attention and concentration were fair, memory was 
poor.  Insight was poor.  He was noted to be on Thorazine.  
The impression given was chronic paranoid schizophrenia.  

The post service medical records contain no competent medical 
opinion which attributes the veteran's hypertension or 
acquired psychiatric disorder to either his service connected 
tinnitus or to his remote active military service.  The 
veteran has not been shown competent to render an opinion 
regarding the etiology of his acquired psychiatric disorder 
or his hypertension.

The Board concludes that grants of service connection for an 
acquired psychiatric condition and hypertension are not in 
order, on either a direct basis or as secondary to service 
connected tinnitus.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.
Entitlement to service connection for hypertension is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

